ORDER

PER CURIAM.
Appellant, Tamara E. Venz (“wife”), appeals from a default decree of dissolution entered in the Circuit Court of Jefferson County granting respondent, William A. Venz (“husband”), custody of the parties’ two minor children. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.